



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Payette-McLean, 2019 ONCA 471

DATE: 20190606

DOCKET: C65510

Feldman, van Rensburg and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jordan Payette-McLean

Appellant

Jordan Payette-McLean, in person by video conference

Amy Ohler, duty counsel

Andreea Baiasu, for the respondent

Heard and released orally: June 5, 2019

On appeal from the sentence imposed on June 8, 2018 by
    Justice Feroza Bhabha of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant seeks a reduction of his sentence of three years,
    consisting of two years for the robbery and 12 months for the dangerous
    driving. The appellant suggests that the trial judge should have made the
    sentences concurrent rather than consecutive.

[2]

We can see no error in the approach of the trial judge. She rejected the
    Crown position of five years and the defence position of 18 months as both
    inappropriate for the circumstances. She concluded that a three year global
    sentence would serve the sentencing principles: giving appropriate weight to
    denunciation and deterrence while still giving weight and consideration to the
    prospects of rehabilitation.

[3]

While she did not specifically discuss concurrent versus consecutive, it
    is clear that a concurrent sentence would not have satisfied these principles.
    These offences were serious and caused serious injury to the victim.

[4]

Therefore, while leave to appeal sentence is granted the appeal is
    dismissed. The court also sets aside the $400 victim fine surcharge.

K.
    Feldman J.A.

K. van
    Rensburg J.A.

Grant
    Huscroft J.A.


